The above case is similar in all respects to the case ofState v. Sickles, ante, p. 236, 257 P. 385, except that in this case defendant did not make any offers of proof of any witnesses produced other than that of defendant, who himself testified, or make any showing as to the reason why a list of witnesses was not furnished the prosecution as provided by statute.
The trial court made the same order in this case as was made in the Sickles case, supra.
What he should have done would have been to call for reasons, if any, why the list of witnesses had not been furnished by the defendant earlier, and exercised his discretion as to whether the witnesses would be allowed to testify on behalf of the defendant, although no list of witnesses had been furnished by defendant or his counsel before trial.
The result reached in ordering a new trial was correct, whatever the reason, and it is therefore affirmed. *Page 700